Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 4-7 and 11-16, filed 3/1/2022, with respect to the claims have been fully considered and are persuasive. The 102/103 rejections of the claims have been withdrawn. The amended drawings and specification are accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen E Murray (#63206) on 3/10/22 and 3/11/22. The application has been amended as follows: 
Claim 1:
Lines 17 & 18: replace “between the the inductor” with “between [the] the inductor”
Cancel Claims 17-23.
Allowable Subject Matter
Claims 1, 4-9, 11-13, 15, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a charger for impulsed charging of a battery, the charger comprising: first and second charging contacts each configured to receive a respective terminal of the battery to be charged; a power source being electrically prior art fails to disclose the further inclusion of the combination of the power source is a transformer and a rectifier for converting alternating current (AC) received from an external source to a direct current (DC), the rectifier being electrically connected to a first terminal and a second terminal.
Regarding Independent Claim 9, the prior art discloses a control circuit for a battery charger, the battery charger including a power source being electrically connected to a first terminal and a second terminal, the battery charger further including an inductor, a switch, a 
(a) place the switch into a first configuration such that the inductor is charged by the power source while the inductor and power source are isolated from the battery connected between the first and second charging contacts by the current limiting element; 
(b) determine, based on a signal from the current sensor, whether a measured current between the inductor and the first and second terminals exceeds a predetermined threshold; 
(c) when the measured current exceeds the predetermined threshold, place the switch into a second configuration such that the inductor discharges through the current limiting element to the battery connected between the first and second charging contacts while the inductor is isolated from the first and second terminals by the switch; 
(d) determine whether the timer has expired; and 
(e) after the timer has expired, return to step (a);
the prior art fails to disclose the further inclusion of the combination of the battery charger including a transformer and a rectifier for converting alternating current (AC) received from an external source to a direct current (DC), the rectifier being electrically connected to a first terminal and a second terminal.
Dependent Claims 4-8, 11-13, 15, and 16 are allowed for their dependence upon allowed independent Claims 1 and 9. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859